Citation Nr: 0629422	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 for hepatitis C, claimed to 
result from treatment received at a Department of Veterans 
Affairs (VA) medical facility in 1990.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1969.  He died in December 2001.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa.

The Board notes that the RO adjudicated the appellant's claim 
under 38 U.S.C.A. § 1151 and 38 U.S.C.A. § 1318.  In the 
appellant's August 2005 Informal Brief, the issue of 
entitlement to DIC under 38 U.S.C.A. § 1310 was raised.  
Therefore, the issue of entitlement to DIC under 38 U.S.C.A. 
§ 1310 is being referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must address the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)), which imposes obligations on 
VA in terms of its duties to notify and assist claimants.  A 
review of the claims file reveals that the appellant has not 
been properly notified in accordance with the provisions of 
the VCAA.  Specifically, the appellant was sent a letter in 
April 2002 which advised her that to establish entitlement to 
death benefits for hepatitis C, the evidence must show a 
relationship between the veteran's hepatitis C and the 
infection symptoms, or risk factor exposure he had while in 
VA care.  However, she was not fully advised of the evidence 
needed to substantiate her claim pursuant to 38 U.S.C.A. § 
1151.  Therefore, it is apparent that the Board must remand 
this case to ensure that the appellant is properly notified 
of the VCAA and to determine whether all evidence needed to 
consider the claim has been obtained.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the appellant of the information and 
evidence not of record (1) that is 
necessary to substantiate the claim 
pursuant to 38 U.S.C.A. § 1151; (2) that 
VA will seek to obtain; and (3) that the 
claimant is expected to provide.  The 
appellant should also be advised to 
provide any evidence in her possession 
that pertains to the claim.  

2.  The case should again be reviewed on 
the basis of any additional evidence.  If 
the benefit sought is not granted in 
full, the appellant should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



